Citation Nr: 1040882	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-00 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $20,438.20.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to December 
1984 and from November 1985 to December 1994.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
February 2006 administrative decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his January 2007 substantive appeal, the Veteran requested a 
hearing before the Board at the Winston-Salem RO in connection 
with his current claim for a waiver of recovery of an overpayment 
of VA compensation benefits.  The Veteran is entitled to a 
hearing before the Board at the RO.  38 C.F.R. §§ 20.700, 20.703 
(2010).  Therefore, upon remand, such a hearing should be 
scheduled.  

Accordingly, the case is REMANDED for the following action:
 
The appellant should be scheduled for a 
hearing before a Veterans Law Judge of the 
Board of Veterans' Appeals at the local 
regional office, following the usual 
procedures under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.704 (2010).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 
(West Supp. 2010).




_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


